Bigelow, J.
This case must be governed by the decision in Robinson v. Baker, 5 Cush. 137.- The jury have found that Adams had no authority, either express or implied, to forward the lumber by the defendants’ line of transportation. In placing the property on board the boat by which it was carried and delivered to the defendants, he acted without authority and was a tortfeasor. He could therefore confer no right on the defendants to hold the lumber by virtue of any lien for its carriage. The right of property and possession was in the plaintiff, and he can well maintain replevin to recover the property.

deceptions overruled.